COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00296-CR


ANTONIO LAMAR DEVER                                             APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

         FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 1344571D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Pursuant to a plea bargain, Appellant Antonio Lamar Dever pleaded guilty

to assault on a family member by impeding her breath/circulation. See Tex.

Penal Code Ann. § 22.01(b)(2)(B) (West Supp. 2014). In accordance with the

terms of the plea bargain, the trial court placed him on two years’ community

supervision, sentenced him to pay a $200 fine, and ordered him to pay $80 in


     1
      See Tex. R. App. P. 47.4.
restitution. The State subsequently filed a petition to proceed to adjudication,

alleging that Dever had violated five conditions of his community supervision.

The State waived all but one allegation, and Dever pleaded “true” to that

allegation.   The trial court found that allegation was true, adjudicated Dever

guilty, and sentenced him to nine years’ confinement. This appeal followed.

      Dever’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California2 by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. In

compliance with Kelly v. State,3 counsel notified Dever of his motion to withdraw,

provided him a copy of the brief, informed him of his right to file a pro se

response, informed him of his pro se right to seek discretionary review should

this court hold the appeal is frivolous, and took concrete measures to facilitate

Dever’s review of the appellate record by providing him with a copy of the Clerk’s

and Reporter’s Records. This court afforded Dever the opportunity to file a brief

on his own behalf, but he did not do so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);


      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
       436 S.W.3d 313, 319 (Tex. Crim. App. 2014).


                                           2
Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: WALKER, GARDNER, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 26, 2015




                                         3